Citation Nr: 0602908	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative left ankle ligament strain.

2.  Entitlement to an effective date earlier than November 
24, 1999, for the award of an increase in rating for post-
operative left ankle ligament strain (currently 10 percent).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to June 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO granted a 10 percent rating for service-connected 
post-operative left ankle ligament strain, effective November 
24, 1999. The veteran filed a notice of disagreement (NOD) in 
May 2000 with the assigned 10 percent rating, and a statement 
of the case (SOC) was issued in June 2000.  The veteran filed 
a substantive appeal (on a VA Form 9) in September 2000.

In his September 2000 VA Form 9, the veteran also expressed 
his NOD with the assigned effective date for the increase in 
rating for his left ankle disability.  The RO issued a SOC on 
this matter in May 2002, and the veteran filed a substantive 
appeal that same month.

The Board undertook additional development of these claims 
under the provisions of 38 C.F.R. § 19.9 (2002).  After the 
completion of the requested actions, the Board remanded the 
matters to the RO in August 2003.  At that time, it was noted 
that the provision of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, had been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, the Board remanded the matters 
to the RO for initial consideration of the claims in light of 
the recently developed evidence.  The RO continued its 
denials of a rating in excess of 10 percent for post-
operative left ankle ligament strain, and of an earlier 
effective date for the award of an increase in rating for 
this condition (as reflect in a March 2004 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.

For the reasons expressed below, these claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for a rating in excess of 10 percent for post- 
operative left ankle ligament strain, and for an effective 
date earlier than November 24, 1999, for the award of an 
increase in rating for post-operative left ankle ligament 
strain (currently 10 percent), is warranted, even though it 
will, regrettably, further delay a decision on these claims.

As regards the claim for a rating in excess of 10 percent for 
post-operative left ankle ligament strain, the Board notes 
that on VA examination in December 1999, the veteran 
demonstrated a range of motion in his left ankle of 
dorsiflexion to 28 degrees actively, to 30 degrees passively, 
and to 32 degrees after fatiguing, all with no pain.  Plantar 
flexion was to 40 degrees actively, to 42 degrees passively, 
and to 47 degrees after fatiguing, all with no pain. The 
examiner (a VA orthopedist) diagnosed the veteran with 
nonunion fracture fragments of a distal medial malleolus of 
the left ankle.

On examination again in February 2004, by a VA nurse 
practitioner, the veteran had dorsiflexion in the left ankle 
from 0 to 8 degrees out of 10, actively, passively, and after 
fatiguing.  Plantar flexion was to 25 degrees with complaints 
of pain medially, actively, to 27 degrees passively, and to 
25 degrees after fatiguing. An assessment was provided of a 
surgical repair of the left ankle.  A notation on the 
examination report, from the December 1999 examiner, stated 
that he concurred with the findings expressed therein.

The Board notes that the medical findings pertaining to the 
veteran's service-connected left ankle ligament strain are 
not fully responsive to the applicable rating criteria, and 
thus do not provide an accurate portrayal as to the overall 
severity of this disability.  As previously noted, the 
veteran's left ankle disability is presently rated as 10 
percent disabling under 38 C.F.R. §4.71a, Diagnostic Code 
5271, for limited motion of the ankle.  Under Diagnostic Code 
5271, moderate limitation of motion warrants a 10 percent 
evaluation, while marked limitation of motion warrants a 20 
percent evaluation.  The normal range of motion for the ankle 
is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  In the instant case, 
the February 2004 examiner evaluated the degree of 
dorsiflexion in the veteran's left ankle within a range of 
motion of only 0 to 10 degrees, and did not address whether 
either dorsiflexion or plantar flexion was within the 
standard ranges of motion, as set forth in 38 C.F.R. § 4.71, 
Plate II.  Comprehensive findings as to limitation of motion, 
(along with continued documentation of any additional loss in 
range of motion due to any of the factors set forth in DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995), as well as 38 
C.F.R. §§ 4.40 and 4.45), as noted above, are essential to 
evaluating the veteran's disability under Diagnostic Code 
5271.  The Board further points out that the February 2004 
examiner did not provide an assessment as to whether the 
veteran's left ankle motion was moderately or markedly 
limited, additional information that is relevant in 
evaluating the severity of the veteran's disability under the 
rating criteria.

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca, is 
needed to fully and fairly evaluate the veteran's claim for 
increase.  See 38 U.S.C. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655(b) (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Salem, Virginia, dated from February 1987 to 
January 2002.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Salem VAMC 
since January 2002, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005) as regards requesting records from 
Federal facilities.

To ensure that all due process requirements are met as to 
each of the claims on appeal, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claims.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) ( codified at 38 
U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Salem 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's left ankle, from January 2002 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2005) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
ankle, by a physician.   The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
left ankle.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the left ankle 
is best characterized as moderately or 
markedly limited, as well as comment as 
to whether there is any ankylosis of the 
left ankle, malunion of the os calcis or 
astagalus, or astragalectomy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on 
appeal.  Pertinent to the claim for a 
higher rating for left ankle disability, 
if the veteran fails to report to the 
scheduled examination, the RO must apply 
the provisions of 38 C.F.R. § 3.655(b), 
as appropriate; otherwise, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority, 
to include consideration of functional 
loss due to pain and other factors, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca, cited to above.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


